                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

    UNITED STATES OF AMERICA,                      )
                                                   )
                Plaintiff,                         )   CRIMINAL NO. 19-MJ-3001
                                                   )
         vs.                                       )
                                                   )
    DANNY RAY WILLIAMS,                            )
                                                   )
                Defendant.                         )

        ORDER GRANTING THE UNITED STATES’ MOTION TO RESCIND THE
       STATEMENT OF REASONS FOR RELEASE ORDER AND CLARIFICATION
                  OF WAIVER OF PRELIMINARY HEARING

        THIS MATTER having come before the Court on the United States’ Motion to Vacate

the Detention Hearing and Motion to Vacate and Rescind the Statement of Reasons for Release

Order and Clarification of Waiver of Preliminary Hearing, and having considered the grounds set

forth in those motions, finds that the motions are well-taken and should be granted. 1    The Court

accepts that the inconsistent positions of the United States with respect to Mr. Williams’ release

was the result of unintentional miscommunications.      However, given the circumstances of this

case, the Court finds it necessary to comment on two aspects of the government’s motion.

        First, the United States notes “that it is extremely rare for a defendant charged with a

presumption case like this one to be released on conditions in the Midland Division of the

Western District of Texas.” Doc. 11 at 2, n.1.     In the future, AUSAs in the District of New

Mexico should make clear to AUSAs in other Districts that this Court does not automatically

detain any defendant.    Even if a presumption of detention applies, this Court follows




1
  The Court already vacated the detention hearing that was scheduled for September 12, 2019.
See Text-Only Order entered 9/11/2019.
                                               1
longstanding Tenth Circuit caselaw that the defendant’s burden of production to overcome the

presumption is not heavy, and that “the burden of persuasion regarding risk-of-flight and danger

to the community always remains with the government.” United States v. Stricklin, 932 F.2d

1353, 1354−55 (10th Cir. 1991) (per curiam).     In other words, if the charging District wants a

defendant detained, it is the charging District’s responsibility to provide the AUSA handling the

matter in this District with any information and evidence that relates to a defendant’s

dangerousness and/or risk-of-flight.

        Second, the United States also notes that “the defendant’s claims that he only agreed to

waive those [identity and preliminary] hearings because of the United States’ position [that it did

not oppose release], or that he has been prejudiced by the Western District of Texas later seeking

to revoke the release order, lack merit.” Doc. 11 at 2, n.2.   It was the Court, not Mr. Williams,

who suggested that Mr. Williams may have waived his identity hearing and preliminary hearing

(in New Mexico) based on the government’s position on detention. Although the Court knew

that Mr. Williams formally waived those hearings before the Court addressed the issue of

detention, parties often discuss these issues in advance of the hearing, and the Court thought that

that may have happened in this case.    But the parties disabused the Court of that idea at the

hearing on Friday afternoon, and the Court did not base its Statement of Reasons on this

rationale.

        Nonetheless, the Court still believes that Mr. Williams may have suffered prejudice as a

result of the government’s miscommunications and inconsistent positions. Had the government

presented evidence and argument at the detention hearing showing that Mr. Williams was either

a flight risk or a danger to the community, Mr. Williams would have had an opportunity to

address that evidence and argument directly.    See 18 U.S.C. § 3142(f) (“The person shall be


                                                 2
afforded an opportunity to testify, to present witnesses, to cross-examine witnesses who appear

at the hearing, and to present information by proffer or otherwise.”).    Had the Court heard the

evidence, it may have ruled in favor of the government and ordered Mr. Williams detained, but it

would have done so only after explaining on the record and in writing its reasoning.      See 18

U.S.C. § 3142(i).     Mr. Williams then could have assessed whether to appeal that ruling to a

District Judge in Texas. On the other hand, it also is possible that the Court still would have

released Mr. Williams, but it may have imposed additional or different conditions of release that

alleviated the government’s concerns about Mr. Williams’ flight risk or his danger to the

community.       Although the United States still could have appealed the Court’s order and sought

a stay, Mr. Williams at least would have been aware of the evidence and argument that supported

his detention.    In other words, the procedural safeguards in the Bail Reform Act are intended to

ensure that defendants are not detained without an evidentiary hearing for at most three or five

days (depending on which party is seeking the continuance) after the defendant’s first

appearance.      See 18 U.S.C. § 3142.

       Here, because of the inconsistent positions of the United States, Mr. Williams was held in

custody for three full days after his initial appearance (not including the intervening weekend)

without a true evidentiary hearing, and without the prospect of an evidentiary hearing until a full

three weeks after his initial appearance on September 5, 2019.     During that time, Mr. Williams

lost his liberty, could have lost his job (which helps to support his four children), and certainly

was not able to work while in custody.     Thus, although the United States acted quickly to

rectify the situation, its actions could have had a profound effect on Mr. Williams, which is

unfortunate.     Nonetheless, and as stated above, the Court accepts the explanations of the United

States and appreciates the efforts it made to secure Mr. Williams’ release on September 11, 2019.


                                                  3
       IT IS THEREFORE ORDERED that the Court’s Statement of Reasons for Release Order

and Clarification of Waiver of Preliminary Hearing (Doc. 10) is hereby rescinded and vacated.



                                                   _______________________________
                                                   LAURA FASHING
                                                   UNITED STATES MAGISTRATE JUDGE




                                               4
